Citation Nr: 1514335	
Decision Date: 04/02/15    Archive Date: 04/09/15

DOCKET NO.  11-13 754	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for a left hand disability.

3.  Entitlement to service connection for a right shoulder disability.

4.  Entitlement to service connection for a left hip disability.

5.  Entitlement to service connection for a right hip disability.


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs



WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel


INTRODUCTION


The Veteran had active service from March 1967 to November 1969. 

These matters come to the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  During the pendency of this appeal, the Veteran's claim file was transferred to the RO in Detroit, Michigan, from which the appeal was certified.

This case was previously before the Board in November 2013 and June 2014.  In November 2013, the Board denied entitlement to service connection for a disability of the right lower extremity, granted entitlement to service connection for tinnitus and remanded the remaining claims, which are herein on appeal, for additional development and consideration.  The Veteran did not appeal the November 2013 Board denial of entitlement to service connection for a disability of the right lower extremity in a timely manner, thus it is final.  38 U.S.C.A. § 7104(b) (West 2014); 38 C.F.R. § 20.1100 (2014).  In June 2014, the claims herein on appeal returned to the Board for appellate review, and were remanded for additional development.  The June 2014 Board remand indicated that entitlement to service connection for a disability of the right lower extremity was on appeal; however, as noted above, such was denied in the November 2013 Board decision.  Thus, this issue is no longer on appeal, and therefore, has not been listed on the title page.  However, the issues, as listed on the title page, have returned to the Board for appellate review.  As discussed below, the Board finds that there not been substantial compliance with June 2014 remand instructions, although such is moot for entitlement to service connection for a left hand disability, a right shoulder disability and bilateral hip disabilities as such claims are granted in full in the decision herein.  Stegall v. West, 11 Vet. App. 268 (1998).

In September 2010, the Veteran and his spouse testified at a hearing before a Decision Review Officer.  In September 2011, the Veteran and his spouse testified at a hearing before the undersigned Veterans Law Judge.  Both hearing transcripts are associated with the claims file.

The Board notes that a Veteran must be afforded the full right to representation in all stages of an appeal.  38 C.F.R. § 20.600 (2014).  Here, the Veteran completed a VA Form 21-22, Appointment of Veterans Service Organization as Veteran's Representative in December 2007, in favor of Florida Department of Veterans Affairs.  The record does not reflect that the Veteran has revoked such appointment.  Thus, although the Veteran appeared unrepresented at the September 2011 hearing, the Board finds that the Veteran's current representative is Florida Department of Veterans Affairs.

As noted in the November 2013 and June 2014 Board decisions, the issue of entitlement to service connection for a left lower extremity disability, claimed as pain and numbness, has been raised by the record in an October 2007 statement.  Additionally, as also as noted in the November 2013 and June 2014 Board remands, the issue of entitlement to service connection for bilateral hearing loss has been raised by the record.  These matters have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issue of entitlement to service connection for a low back disability is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

Resolving reasonable doubt in favor of the Veteran, degenerative changes of the left hand are related to active service.

Resolving reasonable doubt in favor of the Veteran, degenerative changes of the right shoulder are related to active service.

Resolving reasonable doubt in favor of the Veteran, degenerative changes in the left hip joint are related to active service.

Resolving reasonable doubt in favor of the Veteran, degenerative joint disease of the right hip is related to active service.


CONCLUSIONS OF LAW

The criteria for entitlement to service connection for degenerative changes of the left hand are met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1110, 1154, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.207, 3.309 (2014).

The criteria for entitlement to service connection for degenerative changes of the right shoulder are met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1110, 1154, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.207, 3.309 (2014).

The criteria for entitlement to service connection for degenerative changes in the left hip joint are met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1110, 1154, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.207, 3.309 (2014).

The criteria for entitlement to service connection for degenerative joint disease of the right hip are met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1110, 1154, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.207, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  In this decision, the Board grants service connection for a left hand disability, a right shoulder disability, as well as left and right hip disabilities.  These awards represent a grant of these specific issues on appeal.  Therefore, VA's duties to notify and assist, including pursuant to 38 C.F.R. § 3.103(c)(2) (2014) and Bryant v. Shinseki, 23 Vet App 488 (2010), are rendered moot with respect to this claim.  Additionally, the Board observes that the grant of the claim renders moot lack of compliance, if any exists, with the Board's directives in the November 2013 and June 2014 remands.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

II.  Merits of the Claims

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2014).  To establish service connection on a direct incurrence basis, the Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  In service connection claims consideration must be given to all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 2014); 38 C.F.R. § 3.303(a).

In addition, certain chronic diseases, such as arthritis, may be presumed to have been incurred in, or aggravated by, service if the disease becomes manifest to a compensable degree within one year of separation from qualifying military service. 38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014). Additionally, service connection on the basis of continuity of symptomatology can be established for the chronic diseases specified at 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Throughout the pendency of the appeal the Veteran asserted that his left hand disability, his right shoulder disability and his bilateral hip disabilities are related his injuries sustained from his June 1969 ejection from an aircraft. 

The Veteran satisfies the existence of the present disability standard with regard to a left hand disability, right shoulder disability and bilateral hip disability.  The November 2008 VA joints examination noted no acute fracture or dislocation of the left hand but did find mild scattered degenerative changes primarily involving the interphalangeal joint.  The November 2008 VA joints examination report also noted degenerative changes of the right shoulder and possible mild calcific tendinitis.  The November 2008 VA examiner documented findings of right hip degenerative joint disease with faint periarticular calcifications and mild degenerative changes in the left hip joint and in the symphysis pubis.  Thus, although current disabilities for the left hand, right shoulder and bilateral hips were not found on the December 2013 VA joints examination report, the Board finds that current disabilities, best characterized degenerative changes of the left hand, degenerative changes of the right shoulder, degenerative changes in the left hip joint, and right hip degenerative joint disease have been demonstrated.  Thus, the question remaining for consideration is whether the Veteran's current disabilities, as described above, are is related to service.

The evidence of record supports a finding that the Veteran sustained injuries from an aircraft ejection in June 1969.  This evidence specifically includes records from when the Veteran was in TDRL (temporary duty retirement list) status between 1969 and 1971, as he explained in September 2011 testimony.  Overall, the Board finds the Veteran's contentions related to the June 1969 aircraft ejection are supported by the evidence of record.  Specifically, a June 1969 Mission Narrative Report reported a downed F-105, with a survivor (the Veteran) injured seriously.  Moreover, the Veteran's service treatment records indicate treatment for, and complaints related to, his left hand, right shoulder and bilateral hips.  Specific to the left hand a September 1969 STR noted the MP (metacarpophalangeal) joints of the left thumb had 0 to 35 degrees of motion, and the PIP (proximal interphalangeal) joints demonstrated 0 to 20 degrees of motion, but noted normal motion was 0 to 55 degrees.  The same September 1969 STR noted, with respect to muscle strength extensor digitorum communis was 3 out of 5, and extensor pollicis longus was 3 out of 5.  A September 1969 STR also noted, in part, neurologically the Veteran had decreased sensation to pin prick of the dorsum of the left hand centered mainly between the thumb and index fingers and x-ray left hand showed non-displaced fracture of the 4th metacarpal which included the articular surface of the 4th metacarpal; however, by September 1969 function was returning to the left radial nerve and peroneal nerves and the Veteran was able to fully extend all four fingers and partially extend the thumb, though he lacked some extension in PIP and MP joints of the thumb.  An October 1969 STRs noted loss of sensation to left hand and status post-fracture, 4th metacarpal, closed, left.  An April 1971 STR noted swelling of the left hand in August 1969 and an August 1972 STR noted a fairly complete return of radial palsy of the left forearm and hand.

With respect to the Veteran's right shoulder, an April 1971 STR noted the Veteran complained of pain in both shoulders, especially the right shoulder, and that such was associated with activity and with weather changes.  Another April 1971 STR documented a painful right shoulder since the original injury, but no pathology was demonstrated.  A September 1972 STR documented the Veteran continued to complain of right shoulder pain on increased elevation over 90 degrees.  

With respect to the Veteran's bilateral hips, an April 1971 STR noted flexion of the right hip and left to 110 degrees each, but that normal flexion was 0 to 125 degrees.  Left hip and right hip extensions were characterized as normal with findings of 0 to 110 degrees.  The April 1971 STR also noted left hip and right hip adduction and abduction were normal.  However, internal rotation of left hip was 0 to 30 degrees, internal rotation of the right hip was 0 to 15 degrees and noted 0 to 45 degrees was normal.  Similarly, external rotation of the left hip was 0 to 20 degrees, and external rotation of the right hip was 0 to 35 degrees, while 0 to 45 degrees was noted as normal.  These STRs, as noted above, support the Veteran's statements and testimony that he experienced problems related to his left hand, right shoulder and bilateral hips during service, subsequent to his airplane ejection.  Thus, the element of an in-service injury or disease is met for left hand disability, right shoulder disability and bilateral hip disability.

In some circumstances, lay evidence may be competent to establish medical etiology or nexus.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  As noted above, STRs document the existence of problems related to the left hand, right shoulder and bilateral hips.  Moreover, the Veteran has consistently attributed these problems to his in-service airplane ejection, including in September 2010 and September 2011 testimony.  Additionally, the Veteran's spouse testified in September 2010 that the Veteran does not complain, and he did not go to doctors because he did not want to spend the money or the time.  The Veteran's spouse also testified, in September 2011, that she knew the Veteran prior to his airplane ejection and has personally observed progression or continuation of disabilities in affected areas at issue since service.  In a March 2008 statement, Dr. Hammer, who is also friend of the Veteran, stated with respect to the Veteran's ejection in 1969, the egress and subsequent events of wind blast and parachute landing caused significant muscle joint, bone tendon and neurovascular damage to his left arm and bilateral lower extremities to include his hips knees and legs.  The Board finds Dr. Hammer's and the Veteran's spouse's statements to be credible, and to the extent that they report their observations, they are also competent and accorded significant evidentiary weight.  

VA medical opinions addressing whether the Veteran has a left hand disability, a right shoulder disability and bilateral hips disabilities that were related to, or incurred in, active service were obtained in November 2008, December 2013 and November 2014.  The November 2008 VA examiner indicated with respect to the right shoulder and bilateral hips, chronicity of the bilateral hips and right shoulder disabilities could not be established as the claimed injury was more than 35 years ago.  The November 2008 VA examiner did not provide an opinion specific to a left hand disability.  The December 2013 VA examiner did not provide an opinion as the conditions at issue were not found upon examination.  

The November 2014 VA examiner provided essentially the same opinion for each claim which noted, in part, there was no documentation related to the respective disabilities in the years immediately after the active service, and there were no post-service medical records to support the chronicity of the claimed conditions.  Specific to the Veteran's left hand condition, the November 2014 VA examiner stated that medical literature supports that interphalangeal joint area is not the same as the area where the veteran had incurred the left 4th metacarpal fracture in the service in 1969 as these two areas are anatomically separate.  However, as described above the STRs document that problems with the Veteran's left hand were not related solely to a 4th metacarpal fracture and did include limited motion with respect to proximal interphalangeal joints.   

With respect to the right shoulder claim, the November 2014 VA examiner stated there was no documentation of right shoulder condition in service, which as detailed above, is not accurate.  Similarly, the November 2014 VA examiner stated that STRs, to include the life science accident report and medical board report, did not support that the veteran had any left or right hip condition, which as discussed in the above, is not correct.  Finally, the June 2014 VA examiner found Dr. Hammer's March 2008 statement not credible as Dr. Hammer was not present at the time of the accident and nor did he examine the veteran at the time of the accident.  However, the Board notes that such are not prerequisites for providing a medical opinion, as the June 2014 examiner was also neither present at the time the 1969 accident nor examined the Veteran at the time of the accident.  Furthermore, Dr. Hammer also stated during his internship he met with the Veteran after his long medical ordeal and his medical retirement as a consequence of his injuries with their sequelae.  Thus, for the reasons detailed above, the Board finds the June 2014 VA examiner's opinions are not probative and have little evidentiary value.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

Thus, collectively, the evidence weighs in favor of the claims decided herein rather than against the claims.  In light of above, the Board concludes that the evidence of record is at least in equipoise concerning whether the Veteran's degenerative changes of the left hand, degenerative changes of the right shoulder, degenerative changes in the left hip joint and degenerative joint disease of the right hip are related to active service.  Accordingly, the Board will resolve the benefit of the doubt in favor of the Veteran in this case as the law requires and grant service connection for degenerative changes of the left hand, degenerative changes of the right shoulder, degenerative changes in the left hip joint and degenerative joint disease of the right hip.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for degenerative changes of the left hand is granted.

Entitlement to service connection for degenerative changes of the right shoulder is granted.

Entitlement to service connection for degenerative changes in the left hip joint is granted.

Entitlement to service connection degenerative joint disease of the right hip is granted.


REMAND

The United States Court of Appeals for Veterans Claims (Court) has held that a remand by the Board confers on a Veteran, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  Stegall, 11 Vet. App. at 271.  The Court has indicated, additionally, that if the Board proceeds with final disposition of an appeal, and the remand orders have not been complied with, the Board itself errs in failing to ensure compliance.  Id. 

As noted in the introduction, the Board remanded the case most recently in June 2014 for additional development and consideration.  Specifically, the Board remanded the Veteran's back claim in order to provide a VA examination.  The examiner was asked, in part, to provide an opinion as to whether it is at least as likely as not that the Veteran has any back disability diagnosed proximate to the claim, or at any time during the appeal period, etiologically related to his active service.  The Board finds the resulting November 2014 medical opinion inadequate.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The November 2014 VA examiner stated, in part, that the post-service medical records do not document any treatment for a back condition.  However, such does not consider the September 2010 testimony from the Veteran's spouse that the Veteran would not spend the time or money to seek treatment.  As noted in the June 2014 Board remand, symptoms, not treatment, are the essence of any evidence of continuity of symptomatology under 38 C.F.R. § 3.303(b).  Savage v. Gober, 10 Vet. App. 488, 496 (1997) (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Moreover, as discussed in more detail above, the November 2014 VA examiner found the March 2008 statement from Dr. Hammer to be not credible on an erroneous basis.  Thus, as the June 2014 the examiner's opinion lacks a rationale based on accurate facts, the Board must remand for a new VA opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA back examination, from an examiner other than the June 2014 VA examiner, to determine the nature and etiology of any and all back disabilities demonstrated/diagnosed proximate to, or during, the appeal period.  The claims folder must be provided to the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies, must be accomplished. 

The VA examiner is requested to provide an opinion as to whether it is at least as likely as not that any current back disability diagnosed during, or proximate to, the current appeal period, is etiologically related to service, to include the reported incident of being ejected from an aircraft in June 1969.

If the answer to the above question is no, then the VA examiner is asked to offer an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any back disability, diagnosed during, or proximate to, the current appeal period, was caused or aggravated by any other service-connected disability. 

The VA examiner should consider the Veteran's lay statements as well as September 2010 and September 2011 testimony of record.  The VA examiner should also give consideration to the March 2008 statement submitted by Dr. Hammer.

The term at least as likely as not does not mean within the realm of possibility, but rather that the evidence both for and against a conclusion is so evenly divided that it is as sound to find in favor of conclusion as it is to find against it.

The term aggravation means a permanent increase in the underlying disability beyond the natural progression of the disease, as contrasted to a temporary worsening of symptoms.

The examiner must provide a complete rationale for all opinions expressed.

2.  The Veteran must be notified that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014). 

3.  Finally, after undertaking any other development deemed appropriate, readjudicate the issue on appeal.  If the benefit sought is not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


